      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 1 of 43 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

REAPERS HOCKEY                         )
ASSOCIATION, INC.                      )
                                       )
                   Plaintiff,          )                      Case No. 1:19-cv-01302
                                       )
      v.                               )
                                       )
AMATEUR HOCKEY ASSOCIATION             )
ILLINOIS, INC., TEAM ILLINOIS HOCKEY   )                      JURY TRIAL DEMANDED
CLUB, INC., CHICAGO MISSION AAA        )
HOCKEY CLUB, INC., CHICAGO FURY, INC., )
and CHICAGO YOUNG AMERICANS, INC.,     )
                                       )
                   Defendants.         )

                                          COMPLAINT

       Plaintiff Reapers Hockey Association, Inc. (“the Reapers”), by and through its attorneys,

Ulmer & Berne LLP, alleges as follows:

                                        INTRODUCTION

       1.      This litigation concerns an organization whose stated mission is to foster

competition in youth sports, but which has become so corrupted by its “boy’s club” leadership that

it now works aggressively to do precisely the opposite, hiding behind a non-transparent system

and enriching its enablers at the direct expense of member families.

       2.      Defendant Amateur Hockey Association of Illinois, Inc. (“AHAI”) governs all

organized amateur hockey in Illinois. Its stated mission is to provide for “the growth and

development of USA Hockey and its members,” and “designing programs aimed at encouraging

increased participation [and] improved skills.” But AHAI has abandoned that mission, having

been effectively hijacked into serving the pecuniary interests of the existing four hockey clubs that

possess a charter from AHAI to compete at the “Tier I” level. As this Complaint and subsequent
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 2 of 43 PageID #:2



discovery will demonstrate, rather than appropriately providing for the growth and development

of youth players in Illinois, AHAI and its leaders instead insulate and protect existing Tier I clubs

from competition and arbitrarily and capriciously enforce the Rules on Tier I eligibility, as well as

other Rules regarding member club governance, and ensure that no new Tier I club can enter the

market. Indeed, contrary to its own rules, AHAI treats the existing four Tier I clubs as if they are

chartered in perpetuity, thereby guaranteeing those clubs a permanent protected status and

providing AHAI an excuse to deny consideration of any new applications.                 Only judicial

intervention can put AHAI back on track.

        3.      AHAI possesses monopoly power over amateur hockey in Illinois. AHAI has

exercised this power so as to allow only four Illinois hockey clubs to compete at the “Tier I” level:

Team Illinois, the Chicago Mission, The Chicago Fury, and the Chicago Young Americans,

hereinafter referred to collectively as “the Club Defendants.” The Club Defendants control the

actions of AHAI either directly (through representatives who are voting members of AHAI’s “Tier

I Committee” and/or its Board of Directors) or indirectly (by using misrepresentation,

misinformation, or other inappropriate influence over how AHAI Board members vote). The Club

Defendants also abuse their not-for-profit 501(c)(3) status and operate largely for the pecuniary

benefit of themselves and a small number of individuals affiliated with those clubs. AHAI turns a

blind eye to these activities.

        4.      Among other things, AHAI and the Club Defendants have conspired (a) to maintain

and abuse AHAI’s monopoly power over amateur hockey in Illinois; (b) to restrain competition

and trade in the Tier I amateur youth hockey market in Illinois through an unlawful restraint; (c)

to artificially inflate the price of participation in Tier 1 hockey in Illinois for their own financial

benefit and to the detriment of players and player families; (d) to cover up unlawful and anti-



                                                  2
       Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 3 of 43 PageID #:3



competitive behavior by those affiliated with AHAI and/or the Club Defendants; (e) to deliver

personal pecuniary benefits to a small group of individuals affiliated with AHAI and/or the Club

Defendants; and (f) to bully and intimidate anyone who challenges them in these efforts.

        5.     Based on this wrongful conduct, AHAI individually, and in collusion with the Club

Defendants, has injured competition in the Relevant Market and in doing so, has caused injury to

the business and property of the Reapers and that injury is of the type that the antitrust laws were

intended to prevent. This includes, among other things, (i) precluding the Reapers from entry in

the Tier I amateur hockey market in Illinois; and (ii) preventing the Reapers from conducting

training and tryouts necessary in order for its Tier I teams to participate in the 2019-2020 season,

which begins in September 2019. The Reapers also suffered injury by AHAI systematically failing

to govern the Club Defendants in accord with USAH’s rules and its own rules, and/or applying its

mission, bylaws and rules in an arbitrary and capricious manner.

        6.     In this Complaint, the Reapers allege Defendants’ conduct amounts to conspiracy

in restraint of trade, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        7.     The Reapers allege AHAI’s conduct amounts to monopolization and anti-

competitive conduct in furtherance thereof, in violation of Section 2 of the Sherman Act, 15 U.S.C.

§ 2.

        8.     The Reapers allege Defendants’ conduct offends the public policy of the State of

Illinois, is otherwise immoral, unethical, oppressive and unscrupulous, and caused substantial

injury to consumers, in violation of The Illinois Consumer Fraud and Deceptive Business Practices

Act, 815 ILCS §§ 505/1, et seq.

        9.     The Reapers allege that the Four Club Restraint is contrary to USAH’s mission,

bylaws and rules, violates AHAI’s mission, bylaws, and rules, constitutes arbitrary and capricious



                                                 3
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 4 of 43 PageID #:4



conduct and an abuse of discretion, and is otherwise unenforceable.

        10.      The Reapers seek preliminary and permanent injunctive relief (i) directing AHAI

that it shall not enforce its rule barring any more than four Tier I charters to be issued, (ii) directing

AHAI to rescind that rule, and (iii) directing AHAI to grant the Reapers a charter to sponsor a Tier

I club. The Reapers seek also permanent injunctive relief (i) barring the Club Defendants from

serving on AHAI’s Tier I Committee, and (ii) barring the Club Defendants from otherwise being

involved in deciding issues relating to the number of Tier I charters AHAI should issue and which

clubs should be awarded those charters.

        11.      In the event the Court declines to order AHAI to rescind the Four Club Restraint,

the Reapers ask the Court, in the alternative, to order AHAI to adopt and implement an objectively

fair, unbiased, and transparent process for annually weighing the relative merits of each club’s

application and determining the four clubs that will receive a charter each year.

        12.      As declaratory relief, the Reapers also seek an Order declaring that AHAI’s

conduct, in collusion with the Club Defendants in preventing new, legitimate, and qualified clubs

from entering Tier I via the issuance of a new charter, and in preventing new, legitimate and

qualified clubs from competing equally with the Club Defendants for one of the four charters

AHAI is currently authorized to issue, constitutes arbitrary and capricious conduct and an abuse

of discretion.

                                  JURISDICTION AND VENUE

        13.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1337 because Counts I and II arise under Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2,

and Section 16 of the Clayton Act, 15 U.S.C. § 26. This Court has also jurisdiction over the subject

matter of this action under 28 U.S.C. § 1331 because the action arises under federal law. This



                                                    4
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 5 of 43 PageID #:5



Court has supplemental jurisdiction over the claims arising under the laws of the State of Illinois

pursuant to 28 U.S.C. § 1367(a).

        14.     This Court has personal jurisdiction over AHAI and the Club Defendants because

they may be found in this District and the conduct complained of has occurred in this District.

        15.     Venue is proper in this District because AHAI and the Club Defendants may be

found in this District. 28 U.S.C. §§ 1391(b)(1), (c)(2). Venue is also proper in this district under

28 U.S.C. § 1391(b)(2) and 15 U.S.C. § 22 because a substantial part of the transactions,

occurrences, and events giving rise to Plaintiff’s claims occurred, and Defendants transact

business, in this district.

                                            PARTIES

        16.     Plaintiff the Reapers Hockey Association, Inc. (“the Reapers”) is a not-for-profit

corporation incorporated under the laws of the State of Illinois. The Reapers filed a proper

application with AHAI for a charter to offer hockey programs for Tier I youth hockey players,

from “Squirt Major” through “U18” age groups.

        17.     Defendant AHAI is an Illinois not-for-profit corporation and a tax-exempt entity

under Section 501(c)(3) of the United States Internal Revenue Code. AHAI was founded in 1975

as a sanctioned affiliate of USA Hockey, Inc. (“USAH”), which has been appointed by Congress

pursuant to the Ted Stevens Olympic and Amateur Sports Act, 36 U.S.C. § 220501, et seq., as the

national governing body for the sport of amateur hockey. Its principal place of business is located

at the Edge Ice Arena at 735 E. Jefferson St., Bensenville, IL 60106.

        18.     Defendant Team Illinois Hockey Club, Inc. (“Team Illinois”) is a not-for-profit

corporation and a tax-exempt entity under Section 501(c)(3) of the United States Internal Revenue

Code. Team Illinois is incorporated under the laws of the State of Illinois and is based in



                                                 5
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 6 of 43 PageID #:6



Woodridge, Illinois. Team Illinois is one of only four Tier I amateur youth hockey clubs currently

chartered by AHAI. Team Illinois is an economic actor separate from AHAI, pursuing economic

interests that are separate from AHAI’s.

       19.     Defendant Chicago Mission AAA Hockey Club, Inc. (“the Mission”) is a not-for-

profit corporation and a tax-exempt entity under Section 501(c)(3) of the United States Internal

Revenue Code. The Mission is incorporated under the laws of the State of Illinois and is based in

Chicago’s Near West Side and in Bensenville, Illinois. The Mission is one of only four Tier I

amateur youth hockey clubs currently chartered by AHAI. The Mission is an economic actor

separate from AHAI, pursuing economic interests that are separate from AHAI’s.

       20.     Defendant Chicago Fury, Inc. (“the Fury”) is a not-for-profit corporation and a tax-

exempt entity under Section 501(c)(3) of the United States Internal Revenue Code. The Fury is

incorporated under the laws of the State of Illinois and is based in Orland Park, Illinois. The Fury

is one of only four Tier I amateur youth hockey clubs currently chartered by AHAI. The Fury is

an economic actor separate from AHAI, pursuing economic interests that are separate from

AHAI’s.

       21.     Defendant Chicago Young Americans Amateur Hockey Association, Inc. (“CYA”)

is a not-for-profit corporation and a tax-exempt entity under Section 501(c)(3) of the United States

Internal Revenue Code. CYA is incorporated under the laws of the State of Illinois and is based in

Palatine, Illinois. CYA is one of only four Tier I amateur youth hockey clubs currently chartered

by AHAI. CYA is an economic actor separate from AHAI, pursuing economic interests that are

separate from AHAI’s.

       22.     Various other persons and entities, not named as defendants in this Complaint, have

participated as co-conspirators with Defendants in the offenses complained of herein, and have



                                                 6
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 7 of 43 PageID #:7



performed acts and made statements in furtherance of Defendants’ conspiracy. Each person or

entity is a separate economic actor from AHAI. These presently unnamed co-conspirators may be

named as defendants in the future, as discovery warrants.

                                       FACTUAL ALLEGATIONS

      I.         Description of USA Hockey and Amateur Hockey in the United States

           23.      USAH is the National Governing Body for the sport of amateur ice hockey in the

United States. It is the official representative to the United States Olympic Committee and the

International Ice Hockey Federation, and is responsible for organizing and training men’s and

women’s teams for international tournaments at the world’s highest level of competition.

Accordingly, for up-and-coming amateur hockey athletes in the United States, USAH acts as the

gatekeeper for the most valuable sporting opportunities in the world.

           24.      USAH has delegated some of its responsibility over United States amateur hockey

to regional affiliate organizations. These organizations include twelve districts (organized

geographically) which have been given responsibility for club registration, training of officials,

and risk management. The State of Illinois is in USAH’s Central District.

           25.      Each district, in turn, has member organizations that serve as the local governing

body for clubs and players within an assigned geography. AHAI is the governing body for the

State of Illinois.

           26.      USAH and its designees (such as AHAI, in the State of Illinois) regulate both club

amateur hockey, in which participants pay fees to a private association, and high school hockey,

at both private and public high schools.

           27.      With respect to skill level, youth players and the clubs in which they participate are

categorized as Tier I, Tier II, or Tier III.

           28.      Tier I clubs are intended for the highest skill level players ages 9 to 18. These clubs
                                                      7
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 8 of 43 PageID #:8



typically travel across the United States and to Canada to play against other clubs having elite

players. Under USAH guidelines, Tier I clubs should account for a maximum of 15% of the

amateur hockey athletes in a given State (as measured by USAH statistics).                There are

approximately 125 Tier 1 clubs in the USA.

        29.      Tier II clubs are intended for individuals ages 5 to 18 and provide an opportunity

to play competitive clubs in their local area as well as provide opportunities, from time to time, to

play other clubs located outside their local area, such as in national tournaments.

        30.      Tier III clubs are for beginning players and are intended to provide opportunities

for beginner or recreational play with limited or no travel. Tier III players will typically play all

games and conduct all practices at their local rink.

     II.      The Relevant Market for Purposes of the Sherman Act

        31.      The relevant product market consists of competitive amateur youth hockey at the

Tier I level.

        32.      The relevant geographic market consists of the State of Illinois.

        33.      Hereinafter, the relevant product market and the relevant geographic market are

collectively referred to as “the Relevant Market.” In the Relevant Market, Tier I competition

provides players with important hockey development and recruiting opportunities that are unique

to Tier I and cannot be realized elsewhere.

    III.      AHAI’s Monopoly Control Over Amateur Hockey in the Relevant Market

        34.      AHAI was founded in 1975 as a sanctioned affiliate of USAH. As such, it is the

sole governing body for all USAH registered players, clubs, coaches and officials in Illinois.

AHAI is one of the largest amateur ice hockey organizations in the United States, consisting of

clubs fielding nearly 2,500 member teams.



                                                  8
      Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 9 of 43 PageID #:9



       35.     AHAI is authorized by USAH to act in the best interests of AHAI’s members to

promote the sport of ice hockey, but only “within the bylaws and rules and regulations as

promulgated by USAH.”

       36.     AHAI’s stated mission is to “[p]rovide an improved grassroots foundation for the

growth and development of USA Hockey and its members, designing programs aimed at

encouraging increased participation, improved skills and a responsible environment for the

conduct of youth hockey.”

       37.     Pursuant to the authority delegated to it by USAH, AHAI establishes rules and

standards that govern the conduct of amateur hockey in the State of Illinois, determines what clubs

and which players may participate in amateur hockey in Illinois, sponsors tournaments at which

sanctioned clubs may compete, and provides clinics in which sanctioned players and coaches may

enhance their skills.

       38.     In the State of Illinois, except in the context of very young players eight years and

younger, virtually every organized amateur hockey club, including Tier I, Tier II, and Tier III

clubs, and virtually every high school hockey club, is a member of AHAI. For players eight years

of age and older, there is no alternate amateur hockey association in Illinois.

       39.     AHAI sponsors or controls the vast majority of amateur hockey events in Illinois.

AHAI controls nearly all of those games, clinics, tournaments, and other events.

       40.     By virtue of its monopoly, AHAI has the power to issue binding requirements for

all of amateur hockey in Illinois. For example, under its Bylaw 4.9, AHAI declares that it has

“complete jurisdiction over all amateur hockey in the State of Illinois,” and as such sanctions “all

league and tournament play in the State.” Under its Bylaw 5.1, AHAI declares that its Board of

Directors “shall determine what is in the best interest of amateur hockey and shall have the



                                                 9
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 10 of 43 PageID #:10



authority to develop, implement and enforce rules, policies, procedures, incentives and penalties

that advance those interests.” AHAI also touts that it has “established various policies and

guidelines for all of its members” which “should be adhered to by everyone involved in the sport

of ice hockey.” (AHAI Policies/Guidelines, available at https://www.ahai.org/page/show/223726-

policies.) Everyone involved in the sport of amateur ice hockey in the State of Illinois is therefore

subject to AHAI’s control.

       41.      Moreover, USAH sanctions tournaments throughout the United States, but only

allows teams from Illinois to compete in those tournaments if they are chartered by AHAI. While

a non-chartered club could be formed, such a club and its players would effectively be barred by

AHAI from competing in any USAH sanctioned Tier I play. AHAI’s action of withholding a Tier

I charter therefore deprives players that have the ability to play Tier I hockey from opportunities

to compete, to develop, and to be scouted by junior and college talent scouts, who typically only

attend Tier I level events.

       42.      AHAI’s share of the Relevant Market is 100%, or virtually 100%, as it is the only

organization capable of granting the Reapers or any organization a charter to sponsor, coach, and

manage a Tier I club in Illinois having teams that would participate in competitive play with other

Tier I teams.

    IV.      Growing Demand for Amateur Hockey in the Relevant Market

       43.      Amateur youth hockey is rapidly growing in popularity in the State of Illinois. Over

the last five years, participation nationwide among youth players has increased by almost nine

percent. Youth amateur hockey is growing at an even faster rate in Illinois, with growth in excess




                                                 10
       Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 11 of 43 PageID #:11



of 18% over the last five years, and in excess of 59% since 2001.1

            44.   In spite of this substantial growth in the demand for youth hockey, the current

supply of Tier I clubs is not meeting demand. Currently, there are only four Tier I youth hockey

clubs in Illinois, none of which are located in Chicago’s North Shore geographic area: Team

Illinois (based in Woodridge, Illinois), the Chicago Fury (based in Orland Park, Illinois), the

Chicago Mission (based in Chicago’s Near West Side and in Bensenville, Illinois), and the

Chicago Young Americans (based in Palatine, Illinois).

            45.   Affiliates in other states almost uniformly permit a higher percentage of young

hockey players to participate in Tier I. The following chart shows the degree to which Illinois,

with a ratio of one Tier I club to approximately every 5,840 players, is out of step with other major

hockey and/or Midwest states:

    State           Approximate                             Number of Tier I Ratio of Tier I Clubs :
                    Number of Amateur                       Clubs            Number of Competitors
                    Youth Hockey
                    Competitors2
    Indiana         3,845                                   3                             1 club : 1,282 players
    New Hampshire / 9,767                                   7                             1 club : 1,395 players
    Vermont / Maine
    New Jersey      14,295                                  10                            1 club : 1,423 players
    New York        36,340                                  18                            1 club : 2,019 players
    Connecticut     11,244                                  5                             1 club : 2,248 players
    Iowa            2,670                                   1                             1 club : 2,670 players
    Pennsylvania    22,511                                  8                             1 club : 2,814 players
    Massachusetts   43,674                                  15                            1 club : 2,912 players
    Missouri        6,255                                   2                             1 club : 3,128 players
    Michigan        25,707                                  8                             1 club : 3,213 players
    Ohio            10,224                                  3                             1 club : 3,408 players
    Wisconsin       15,440                                  4                             1 club : 3,860 players
    Illinois        23,346                                  4                             1 club : 5,837 players

1
  Source: USAH. Note that due to the limitations of statistical information publicly available from USAH, the
figures listed here reflect the number of players in Illinois aged 6-19, not all of whom are eligible or qualified to
compete in Tier I.
2
 Source: USAH. The figures listed here reflect the number of players in each State aged 6-18 for the 2017-18
season.

                                                           11
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 12 of 43 PageID #:12




        46.      Even as the sport is booming nationally and in the State of Illinois, opportunities to

play at the highest Tier I level in Illinois are artificially restricted by AHAI, in stark contrast to the

rest of the country.

     V.       The Anticompetitive Restraint of Trade On the Part of AHAI Individually and in
              Concert with the Club Defendants

        47.      Despite the significant growth in participation and demand for high quality amateur

play over the last five years, AHAI has not allowed the supply of Tier I clubs to increase.

        48.      USAH’s mission and bylaws encourage the promotion and growth of the sport and

the promotion of player development and excellence. Its mission includes “supporting the growth

of the sport and all its participants and enthusiasts. (USAH 2018-19 Annual Guide at 5, available

at https://www.usahockey.com/annualguide.) It “fulfills its vision, purpose, and mission by,”

among other things, “enabl[ing] the widest possible access to the game,” “ensuring the growth of

all participating member categories,” and “ensuring the progressive development of all players,

coaches, officials, and volunteers—from novices to the highest level of sport.” (Id.) And its “Key

strategies for the Tier I program” include “attract[ing] the best players, coaches, and officials in

the U.S.,” “strengthen[ing] relationships in the hockey community by promoting the league,” and

“becom[ing] the most successful junior hockey league in the world.” (Id. at 20.)

        49.      In line with its pro-growth vision for the sport, USAH allows Tier I clubs to account

for up to 15% of all amateur youth players in a given State. (Id. at 139.) USAH sets no other bar

limiting Tier I competition. To the contrary, USAH ensures that regardless of the number of

registered players in a State, “[e]ach Affiliate shall be permitted to have at least one team per age

classification.” (Id.) It is clear, therefore, that USAH intends for its affiliates to aggressively

promote Tier I competition.

        50.      Yet AHAI refuses to expand its Tier I program. The last time AHAI granted a new
                                                   12
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 13 of 43 PageID #:13



Tier I charter was in or about 2001, when AHAI granted a Tier I charter to the Chicago Mission.

       51.      On information and belief, after AHAI granted the Mission a Tier 1 charter, former

AHAI President John Dunne and a group of AHAI Board members and representatives from the

Club Defendants including, but not limited to, Mike Mullally, Michael Barrett, and Gino Cavallini,

agreed to protect the then-existing Tier I clubs and to choke off any further potential competition

so as to ensure their own monetary gain. To that end, they caused AHAI to change its Rules &

Regulations to prevent any new Tier I clubs from receiving a charter to operate.

       52.      Paragraph 16.3 of AHAI’s Rules & Regulations provides “Guidelines for

Determining the Number of Teams” that participate in Tier I play. Prior to 2001, Paragraph 16.3

conformed to USAH’s expectations and rules. Paragraph 16.3.4 provided that Tier I should consist

of “[n]ot more than 15% of the total rostered Youth Players at any age level … per the USA

Hockey Rule.”

       53.      But AHAI and the Club Defendants knew that complying with USAH’s guidelines

or otherwise acting consistent with other states’ affiliates threatened to erode the personal fiefdoms

the Club Defendants built by running both the Tier I clubs and the organization tasked with

overseeing Tier I hockey in Illinois. And so they caused AHAI to adopt a new rule, Rule 16.3.4

(hereinafter, the “Four Club Restraint”), which artificially restrained Tier I to “Not more than four

(4) Tier I Youth Organizations fielding not more than eight (8) Tier I youth teams at any age level.”

       54.      The addition of the Four Club Restraint served the needs of Club Defendants and

individuals affiliated with those clubs, but it did not serve the needs of USAH, AHAI, or the

thousands of amateur youth hockey players in the State of Illinois. The adoption of the Four Club

Restraint by AHAI served to protect the four chartered Tier I clubs from competition, and forced

players and families to pay artificially inflated prices to join one of those clubs in order to secure



                                                 13
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 14 of 43 PageID #:14



prime Tier I playing opportunities. Revenues generated by these artificially high prices could then

be skimmed off by the Club Defendants and individuals associated with them, notwithstanding

their nominal “not for profit” status.

       55.     AHAI’s refusal to allow a sufficient and market-driven number of Tier I clubs to

exist in Illinois not only allows the Club Defendants to over-charge players and families, but also

deprives otherwise qualified Illinois athletes who want opportunities to perform at the Tier I level.

In amateur hockey, participation in USAH tournaments featuring Tier I competition is critically

important from a player development and recruiting perspective. Recruiters and scouts for junior-

and college-level teams almost exclusively draw talent from USAH Tier I tournament play, and

do not bother to target tournaments drawing only Tier II or Tier III clubs. Accordingly, AHAI’s

Four Club Restraint deprives otherwise qualified and talented athletes—athletes who would

currently be competing at the Tier I level in any other State—of critical opportunities to appear on

recruiters’ radar and to compete for college scholarships, among other things.

       56.     The fact that the Four Club Restraint deprives qualified players of the opportunity

to compete at their appropriate level and of the opportunity to be appropriately scouted for post-

high school opportunities is underscored by the performance of top Tier II clubs in Illinois—clubs

filled with players that would be in Tier I in any other State. Illinois’ Tier II clubs are permitted

to play a limited number of games against Tier I opponents, and the top Tier II clubs do so. On

those occasions, Illinois’ top Tier II clubs compete favorably even with Tier I clubs from other

states, demonstrating that there are large numbers of young athletes in the State who are more than

good enough to play at a higher level, if AHAI would not prevent them from doing so.

       57.     Accordingly, the Four Club Restraint deprives otherwise qualified Illinois players

of post-high school opportunities that are afforded players in other states. This anti-competitive



                                                 14
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 15 of 43 PageID #:15



artificial constraint is contrary to USAH’s and AHAI’s stated mission, and is the result of the

successful efforts by AHAI, the Club Defendants, and certain individuals to insulate their

operations and fee structure from competition. The Reapers are not currently aware of any other

state having adopted a Four Club Restraint or similar restraint, and on information and belief, no

other state has adopted such a restraint.

       58.     The adoption of the Four Club Restraint also created irreconcilable inconsistencies

with other Rules & Regulations that are supposed to bind AHAI with respect to the admission of

new clubs. For while AHAI was now committed to allowing no more than four Tier I clubs in

Illinois via the Four Club Restraint, it was simultaneously committed to determine the number of

Tier I youth teams based not on self-interest or some arbitrary and capricious whim but on “[t]he

number of rostered Players in a USA Hockey age division” (Rule 16.3.1) and “[t]he number of

rostered Players in the USA Hockey age division who will play Tier I youth hockey” (Rule 16.3.2).

AHAI was also required (a) to continue accepting new applications for Tier I clubs; (b) to provide

an initial review of such applications; (c) to hold a vote by the “Tier I Committee” on whether to

recommend acceptance or denial of the application; and (d) to convey the results of that vote to

the full AHAI Board of Directors. (Rule 16.6.1.) By adopting obviously inconsistent Rules—one

that permanently caps the number of Tier I clubs, and others that ostensibly require the “Tier I

Committee” to continue to accept, consider the merits of, and vote, as part of the Tier I Committee,

on whether to admit all new Tier I applications, AHAI all but ensures the arbitrary and capricious

enforcement of its own Rules.

       59.     AHAI’s arbitrary Rules, and even more arbitrary enforcement of its Rules, provide

the Club Defendants with structural advantages that ensure the Club Defendants will continue to

receive protection from competition and other preferential treatment from AHAI. The “Tier I



                                                15
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 16 of 43 PageID #:16



Committee” is one of the most significant of these structural advantages. Shockingly, for a new

club to apply for a Tier I charter from AHAI, the first gatekeeper is a Tier I Committee made up

of, among others, representatives from the existing four Tier I clubs themselves. These structural

advantages are, as the saying goes, like putting a fox in charge of guarding the henhouse.

       60.     First, AHAI created a Tier I Committee and vested it with the authority over “all

matters pertaining to Tier I Member Associations … subject to the AHAI Board of Directors [sic]

review, direction, change and approval.” AHAI Rule 16.0, 16.1. AHAI also vested the Tier I

Committee with authority to recommend “granting or terminating of authority to organize and/or

operate a Tier I organization, club, or association,” and the authority to recommend modifying

“the total number of Tier I Teams permitted in any age division.” AHAI Rule 16.1

       61.     Second, AHAI gave “the President of every AHAI authorized Tier I organization”

a vote on the Tier I Committee.

       62.     Third, AHAI created a “Tier I Authorization Procedure,” which established

procedures for acquiring and maintaining a Tier I charter, and vested the Tier I Committee with

responsibility for its operation. Giving Tier I club representatives the power to vote on issues

involving the enforcement of the Tier I Authorization Procedure imbued the Club Defendants with

the power to defeat any potential competitor’s application by voting against it and by lobbying the

handful of non-conflicted Committee members to do the same—while providing a new applicant

with no way to rebut any biased assertions or baseless accusations that a conflicted Tier I club

representative may make behind closed doors. AHAI conveyed this power to the Club Defendants

notwithstanding the multitude of conflicts of interests that arise when a Club Defendant

representative is asked to vote for or against his or her Club’s own financial interests and/or his or

her Club owners’ or officers’ own personal financial interests.



                                                 16
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 17 of 43 PageID #:17



       63.     Beyond these structural advantages, AHAI also protects the Club Defendants by

arbitrarily and capriciously enforcing other AHAI bylaws and rules, and the bylaws and rules of

USAH, by which AHAI is required to abide.

       64.     For example, not only does the Four Club Restraint improperly restrict the

competition and concomitant benefits that a fifth Tier I club would bring, but the Four Club

Restraint as enforced by AHAI ensures that the existing four Tier I charters are automatically

renewed without any consideration of whether a different organization could provide a better Tier

I club than one of the four existing Tier I clubs. Despite rules that require both the acceptance and

consideration of new Tier I club applications (Rule 16.6.1, et seq.), as well as rules requiring each

existing charter to be reviewed annually and evaluated for potential renewal (Rule 16.4.1), AHAI

has no legitimate, competitive process in place for weighing the relative merits of each application

and determining the most deserving four clubs. Instead, AHAI simply relies on inertia and

favoritism. It refuses to consider new applications in any respect, citing the Four Club Restraint

and the existence of four incumbent clubs. AHAI’s circular abuse of discretion and bad faith is

exactly what happened with respect to the Reapers, and it guarantees that that the four existing

Tier I clubs are permanently chartered no matter what, free to rampantly overcharge and

underperform, insulated from competition of any kind.

       65.     The inconsistencies in AHAI’s Rules & Regulations are not by accident, but by

design. Since the adoption of the Four Club Restraint, it is now impossible for an outsider to

separate wheat from chaff—i.e., to understand which Rules are “real” and will be followed by

AHAI’s Board, and which ones are obsolete, out of favor, or illusory. This renders AHAI’s

governance in general, and its selective enforcement of its Rules specifically, arbitrary and

capricious. As the Reapers discovered, the real Rules are simply whatever AHAI’s Board says



                                                 17
       Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 18 of 43 PageID #:18



they are.

          66.     AHAI’s insular “boy’s club” culture has fostered the organization’s lackadaisical

decision-making and arbitrary enforcement of its bylaws, rules, and procedures. AHAI’s Board is

composed of 15 individuals who, for all practical purposes, remain there indefinitely. One Board

Member, Tony Rossi, has been on the Board since 1979, a 40 year term. Several others—Mike

Mullally, John Dunne, Kevin Bolger, and Ken Michel—have all held Board positions for almost

20 years. Another group—Chuck Smith, Jim Clare, Jack Weinberg, Gregg Chudacoff, and Gino

Cavallini—have sat on the Board between 5 and 10 years. AHAI’s insular culture encourages and

rewards Board Members for their long duration on the Board and for their loyalty. AHAI’s Board

has created various awards to recognize Board Members for staying on the Board for extended

periods of time, including the “Leadership” award (5 years on the Board), the “Diplomate” award

(10 years on the Board), the “Statesmanship” award (15 years), the “Master’s Club” award (20

years), the “Pioneer” award (25 years), and the “Founder” award (30 years). The following chart

demonstrates that a significant majority of AHAI’s Board has been in place for many years:

    Board Member             Time Period on the Number of Years on Highest    Award
                             Board3             the Board          Received
    Tony Rossi               1979-present       40 years           “Founder”
    Mike Mullally            2000-present       19 years           “Diplomate”
    Ken Michel               2000-present       19 years           “Diplomate”
    John Dunne               2003-present       16 years           “Diplomate”
    Kevin Bolger             2003-present       16 years           “Diplomate”

    Chuck Smith              2010-present             9 years                 “Leadership”
    Jim Clare                2010-present             9 years                 “Leadership”
    Gregg Chudacoff          2012-present             7 years                 “Leadership”
    Jack Weinberg            2005-2009                7 years                 -
                             2017-present
    Gino Cavallini           2014-present             5 years                 -
    Mike Barrett             2013-2014 (Member)       4 years                 -
                             2018-present

3
    Source: www.ahai.org.

                                                 18
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 19 of 43 PageID #:19



 Board Member                 Time Period on the Number of Years on Highest                  Award
                              Board3             the Board          Received
                              (President)
 Anita Lichterman             2016-present       3 years            -
 Keri Zschach                 2017-present       2 years            -
 Bill Crowley                 2018-present       1 year             -


    VI.         The Reapers’ Attempts to Expand Opportunities for Tier I Hockey in the
                Relevant Market

          67.      For several years, there has been a significant and increasing public demand for

additional Tier I opportunities in Illinois. Players, parents, coaches, officials, and others have

expressed their support for growing Tier I play in the State.

          68.      The new supply of a fifth Tier I youth club to the Relevant Market would provide

multiple benefits for individuals who are currently playing Tier I or II youth hockey but (a) live in

or near the North Shore area and are unwilling or unable to commute long distances to play for an

existing Tier I club; (b) do not want to pay artificially inflated prices charged by the existing four

Tier I clubs; (c) are unhappy with the quality of coaching and/or management services from their

current club; (d) believe that they are not getting enough practice time on their current team and

want to transfer clubs; or (e) want to gain access to junior- or college-level scouted tournaments

and showcases across the country.

          69.      Accordingly, in 2015 Steve Dry (a concerned parent and President of the Falcons

Hockey Association Tier II club) and others approached AHAI leadership to start a dialogue about

the need for AHAI to meet this market demand by either allowing the creation of a new Tier I club

or by allowing existing Tier II clubs to also offer a Tier I program.

          70.      At that time, John Dunne was AHAI’s Board President. In December 2015, Dry

emailed AHAI President Dunne, sharing Dry’s concerns that although “Illinois is either the 5th or

6th largest State for youth hockey participation … It seems like Illinois should have 2-3 additional

                                                  19
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 20 of 43 PageID #:20



charters at a minimum.” Dry also informed AHAI, through Dunne, that the strength of Illinois’

Tier II clubs, which “have a fantastic showing at all AAA multi-state tournaments and are

consistently in the top 20 in almost all myhockeyrankings divisions,” demonstrated the illogic of

AHAI’s position that “only 60-72 skaters and 8 goalies per age division are developed enough to

play Tier 1 hockey.” Dry also informed AHAI, through Dunne, that the existing four Tier I clubs

“all bring in kids from outside Illinois which further minimizes local players’ chances to play” at

that level. Dry explained that AHAI’s artificial four club restriction “has created a fiefdom where

4 programs dominate the Illinois [amateur hockey] landscape.”

       71.       Between December 2015 and June 2018, Dry continued to push AHAI leadership

to allow a greater number of Tier I opportunities in Illinois, to clean up AHAI’s governance issues,

to bring AHAI back into compliance with USAH’s mission statement, rules, and guidance, and to

address the multitude of serious governance issues with the Club Defendants. AHAI leadership

generally responded with excuses, deflections, and non-responses. AHAI leaders simply preferred

to maintain the status quo, and continued to protect the Club Defendants by, among other things,

maintaining the Four Club Restraint.

       72.     In May 2018, then-AHAI President Dunne and Board Member Michael Barrett

invited Dry to join them for a discussion about Dry’s concerns. Their discussion took place on

May 16, 2018 at the Wildfire restaurant in Oak Brook, Illinois. Dry spoke at length about the Four

Club Restriction’s negative impact on competition at the Tier I level in Illinois, as well as a variety

of governance problems, bias, and self-dealing involving AHAI and the Club Defendants. Dunne

and Barrett appeared to share Dry’s commitment to resolving these issues, calling the meeting

“time well spent,” and later writing to Dry that “[o]ur goals are exactly some of the thoughts and

concerns you expressed.” Dunne and Barrett even suggested that Dry should become more deeply



                                                  20
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 21 of 43 PageID #:21



involved in AHAI by joining the Board or serving on an AHAI committee so as to help them

address these issues from within the organization. Dry stood ready to assist Dunne and Barrett

with their supposedly shared goals.

        73.    But when Dry followed up with Dunne and Barrett after their May 16 meeting, via

email on May 29, 2018, July 10, 2018, and August 10, 2018, neither Barrett nor Dunne bothered

to reply.

        74.    Relatedly, in June 2018, something seemed to change. On June 2, 2018, Dunne

resigned as AHAI President, and AHAI’s Board unanimously elected Barrett as his replacement.

Later that month, on June 29, Dry had a conversation with AHAI Board Member Mike Mullally,

in which Mullally said, in sum and substance, “We [referring to the AHAI Board] are ready to

consider allowing a new Tier I club. You should go ahead and fill out an application.” Mullally

was, and currently is, the Chair of AHAI’s Tier I Committee.

        75.    After years of stonewalling by AHAI leadership, Dry was surprised by Mullally’s

sudden encouragement. Nevertheless, he was hopeful that Mullally’s suggestion might indicate

that there was finally an emerging consensus within AHAI to return the organization to its core

mission.

        76.    In July 2018, bolstered by Mullally’s urging the prior month, Dry and others began

working in earnest to actively plan and organize support for a new Tier I club, the Reapers. Dry

notified AHAI that the Reapers intended to submit an application to AHAI for a Tier I charter and

requested guidance from the organization as to the form the application and supporting materials

should take.

        77.    As Chair of the Tier I Committee, Mullally served as the point person from AHAI’s

side for purposes of navigating the application process, which entailed, among other things,



                                               21
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 22 of 43 PageID #:22



sharing sensitive confidential information with AHAI about club planning, finances, and hiring.

In one of Dry’s first communications with Mullally about the application process, aware that the

Tier I Committee is composed of representatives from both AHAI and the Club Defendants, Dry

requested that “[i]f the other Tier 1 clubs will be seeing our submission (finances, coaches, etc.)

as they make up the Tier 1 committee we would like a NDA [non-disclosure agreement] signed.”

Mullally responded that “I don’t believe an NDA would be necessary” because “the committee

does not see the financial [sic] of the other tier 1 clubs.” But Mullally added the following bizarre

warning: “please remember [Tier I] is a very close community … I have heard things from some

of them that I have never told them, but they seem to know about the issue or circumstance anyway.

So your information, if present in the Tier 1 community … might be known faster than you think.”

Mullally assured Dry that confidential information spreading this way would somehow have

“nothing to do with AHAI’s confidentiality.”

       78.     On July 20, 2018, Dry informed Mullally via email that the Reapers were planning

on submitting its application and supporting materials the following day. Dry provided Mullally

with an overview of the materials the Reapers intended to submit. Mullally replied to Dry’s email,

copying AHAI President Barrett, Past President Dunne, and Board Member Ken Michel. In his

reply, Mullally provided Dry with a Tier I application form, representing that it was one “that was

used in the past.” Mullally indicated that “with this form and the outline you supplied below, the

information should be sufficient for consideration, first by the Tier 1 committee and then by the

AHAI Board.” Neither Mullally, nor Barrett, nor Dunne, nor Michel indicated that there were any

further barriers to the Board’s consideration of the merits of the Reapers’ application.

       79.     Supporters of the Reapers went to great lengths to complete AHAI’s application

and to develop a proposal that would demonstrate how granting the Reapers a charter would best



                                                 22
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 23 of 43 PageID #:23



serve Tier I hockey in the State of Illinois, promote the mission of USAH, and promote the stated

mission of AHAI. In furtherance of these efforts, supporters of the Reapers:

             a. Began the process of incorporating the Reapers as a tax-exempt 501(c)(3)

                organization;

             b. Identified capable individuals who were willing serve as the directors and officers

                of the club;

             c. Identified a club registrar, a hockey/player development director, several head

                coaches, a skills director, and a defensive director;

             d. Identified resources for club goalie training and off-ice training;

             e. Identified accounting and insurance professionals the club would use;

             f. Drafted and adopted bylaws for the club;

             g. Drafted and adopted a comprehensive club handbook;

             h. Drafted and adopted a variety of club policies to govern both on- and off-ice

                behavior of club players, coaches, parents, volunteers, and spectators, including

                policies governing unsportsmanlike conduct, hazing, substance abuse, concussion

                management, prohibited conduct, and conduct expectations for parents and

                spectators;

             i. Prepared projected financial statements for the Reapers organization; and

             j. Obtained proof of liquidity for Reapers President Steve Dry.

       80.      The following day, on July 21, 2018, Dry submitted the Reapers’ completed

application packet, including (1) the AHAI application form; (2) an electronic binder of club

materials; and (3) a PowerPoint presentation containing statistical data supporting the need for

another Tier I club in Illinois. The application and proposal that the Reapers submitted complied



                                                  23
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 24 of 43 PageID #:24



with all of AHAI’s stated requirements for consideration of a new Tier I charter. Indeed, Mullally

later promised Dry that he would “certify to the [Tier I] committee and [to the] Board that your

proposed organization is compliant and financially viable.”

       81.     Weeks later, in an August 13, 2018 email to Mullally, Dry inquired about the status

of the Reapers’ application and when it would be considered. Mullally replied that “I have not

brought this application to the Board as yet. So they are not even aware that there is an application.”

He also noted that “we are to have a tier 1 meeting later this month, but I have not set the date yet.

You are welcome to present your proposal … to the committee at that time if you like.” Dry

responded “[i]t would be my pleasure and want to present to both the Tier 1 and AHAI Board.

Please keep me posted on the dates.”

       82.     On Sunday, August 26, 2018, at 11:44 pm, Mullally emailed Dry “My apologies

… I did not send you a copy of our Tier 1 meeting time. It is tomorrow, Monday at 7 bridges at 6

pm. You will have 15 minutes for a presentation and then 15 minutes for questions from the

committee.”

       83.     Despite receiving a midnight email providing barely 16 hours of notice for a

meeting at which he would need to make a presentation and convince the Tier I Committee of the

merits of the Reapers’ application, Dry arranged to attend the meeting and make the presentation.

       84.     On August 26, Mullally distributed the Reapers’ PowerPoint presentation to the

Tier I Committee via email. In his email, Mullally informed the Committee that “The remainder

of this application I can assure you has met the minimum criteria as stated in the AHAI [Rules &

Regulations] Article 16.” Article 16 of AHAI’s Rules & Regulations broadly governs the

requirements and procedures for obtaining a Tier I charter from AHAI.

       85.     On August 27, 2018, Dry made a presentation to AHAI’s “Tier I Committee.” The



                                                  24
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 25 of 43 PageID #:25



Tier I Committee is composed of a mix of AHAI Board Members and representatives from the

four chartered Tier I clubs. The members of the Tier I Committee to whom Dry presented were:

                      Gino Cavallini (who represents the Mission while simultaneously serving
                       as an AHAI Board Member)

                      Larry Pedrie (representing Team Illinois)

                      Jimmy Anderson (representing the Fury)

                      Jason Ori (representing CYA)

                      Harley Fisher (representing CYA)

                      Michael Mullally (representing AHAI as its current Tier 1 committee chair
                       and past President)

                      John Dunne (representing AHAI as its past President)

                      Ken Michel (representing AHAI)

                      Pete Humann (representing AHAI)

       86.     On information and belief, sometime after Dry’s August 27 presentation, the Tier I

Committee set forth a written recommendation to the full AHAI Board of Directors conveying the

Committee’s views as to whether to grant a fifth Tier I charter.

       87.     On October 1, 2018, the Reapers supporters presented a proposal to the full AHAI

Board of Directors. Steve Dry, Kevin Kroeger, Ryan Taylor, Michael Motew, Jeanine Goldstein,

Dean Manone, Russ Naumenko, and Murry Gunty attended for the Reapers. Nearly all of the 15

members of the AHAI Board were present, including President Mike Barrett, Past President John

Dunne, Mike Mullally, Kevin Bolger, Bill Crowley, Gino Cavallini, Chuck Smith, Jim Clare,

Anita Lichterman, Jack Weinberg, Tony Rossi, and Keri Zschach. Former AHAI Board Members

Pete Humann and Bill Gomolinski also attended.

       88.     The October 1 AHAI Board meeting took place at Gene & Georgetti’s restaurant


                                                25
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 26 of 43 PageID #:26



in Rosemont, Illinois. The Reapers’ President, Steve Dry, made the Reapers’ presentation to

AHAI’s Board. He explained that in forming the club and developing the Reapers’ proposal to

compete as a Tier I club, the supporters of the Reapers hoped “to give back to the sport and offer

an opportunity for more kids from Illinois to compete and develop at the highest level.” Dry

reminded the Board that “every player should have the opportunity to play at the highest level. By

limiting the spots available we are not allowing the players this opportunity.” He also explained

to the Board that “[a]llowing more kids to advance to … this level will help advance players at all

levels.”

        89.     Dry explained that the Reapers are “a not-for-profit association, governed by a

volunteer Board of Directors and paid Hockey Professionals and Support Staff,” and that the

Reapers will make “[e]very effort ... to keep [player] fees as low as possible.”

        90.     Dry reminded the Board that AHAI’s mission statement required it to “Provide an

improved grassroots foundation for the growth and development of USA Hockey and its members,

designing programs aimed at encouraging increased participation,” and “improved skills.” Dry

explained that by artificially limiting the level of participation at the Tier 1 level in Illinois, “AHAI

is not encouraging increased participation. Rather, due to the limited organizations, players are

leaving the State to play at Tier 1 elsewhere, e.g. Detroit, Wisconsin, Florida, Omaha, etc.”

        91.     Dry provided several reasons why Illinois needs a fifth Tier I club. First, Dry

informed the Board that the only markets conveniently served by any Tier I team are Chicago’s

Southwestern Suburbs (the Fury), Northwestern Suburbs (CYA), Western Suburbs (Team

Illinois), and the City of Chicago itself (the Mission). No other geographic market in the State of

Illinois has a Tier I team. Dry explained that many families of players who are good enough to

play Tier I hockey do not have the ability to drive great distances for practices and games and the



                                                   26
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 27 of 43 PageID #:27



artificial restriction on the number of Tier I teams prevents these players from competing at that

level. He noted that “[a]n additional program serving this vital hockey area will allow more players

to participate at their deserved level of play.”

       92.     Dry pointed out that “all existing clubs are either west of [interstate highways] 294

or 90. Meanwhile, there is a hot bed of youth hockey east of 294 and 90,” an area that includes

the communities of Skokie, Evanston, Glenview, Wilmette, Winnetka, and Northbrook, and the

Bulldogs, Falcons, Ice Dogs, Vipers, and Winter Club Tier II teams.

       93.     After the presentation, Dry took a few questions from the Board. Dry’s presentation

and question and answer session lasted approximately 45 minutes.

       94.     Despite Mullally’s earlier assurance that “I don’t believe an NDA would be

necessary,” and despite his promise that any dissemination of information about the Reapers’

application would have “nothing to do with AHAI’s confidentiality,” Mullally later distributed

parts of the Reapers’ application materials widely throughout the amateur hockey community.

Mullally forwarded parts of the Reapers’ materials to every Tier II club and high school hockey

club Director and President. Predictably, many of the recipients were curious about the Reapers’

proposal.

       95.     On October 25, 2018, hoping to address some of these questions, Dry made a

presentation about the Reapers and the need for a fifth Tier I club to AHAI’s Tier II Presidents’

Committee, which is tasked with overseeing Tier II amateur youth hockey in Illinois. While the

Tier II Presidents’ Committee itself does not have jurisdiction over Tier I competition, it is

nonetheless comprised of the Presidents of AHAI-chartered Tier II clubs, and current and former

AHAI Board Members, including John Dunne and Pete Humann. AHAI Board Member Gino

Cavallini attended the October 25 Tier II Committee meeting, despite his (1) not being a member



                                                   27
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 28 of 43 PageID #:28



of the Tier II Presidents’ Committee; (2) not being affiliated with a Tier II club; and (3) being

affiliated, instead, with a Tier I club.

        96.     At the October 25 Tier II Presidents’ Committee meeting, Cavallini vocally

challenged Dry and the Reapers, asserting (wrongly) that the Reapers’ presentation contained false

information. Cavallini made these claims in front of the entire Tier II Presidents’ Committee—

i.e., many of the AHAI Board members who were later supposed to evaluate the merits of the

Reapers’ application. On information and belief, Cavallini is highly paid by the Mission.

        97.     On January 7, 2019, AHAI’s Board convened in closed session, again in a room at

Gene & Georgetti’s in Rosemont. The Reapers identified one or more conflicted board members

present at this meeting.

        98.     Representatives from the Reapers and the general public were not permitted to

observe the vote. Representatives from the Reapers waited outside of the meeting for three and a

half hours, hoping to be informed of the Board’s decision at the conclusion of the meeting. When

Dry approached AHAI Board Member Mullally and Past President Dunne after the meeting and

asked them to share the result of the vote, they declined to do so, and instead stated that the Reapers

would be informed in writing within 24 to 48 hours, when the meeting minutes would be made

available.

        99.     AHAI did not provide the Reapers with the promised notice in writing within 24 to

48 hours. Only after repeated prompting from the Reapers representatives did AHAI provide

notification to Dry that AHAI had declined to rescind the Four Club Restraint, thereby making it

impossible for the Reapers to receive a Tier I charter. AHAI provided no written explanation of

its decision, no indication that the AHAI Board had even considered the merits of the Reapers’

application, and no sense of what, if any, appeals procedures might be available to the Reapers.



                                                  28
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 29 of 43 PageID #:29



       100.    When the Reapers inquired about how to appeal the Board’s decision to maintain

the Four Club Restraint, they were initially unable to obtain a response from AHAI. When the

Reapers further inquired, they received a letter from an attorney representing AHAI, Francis A.

Spina of the Cremer, Spina, Shaughnessy, Jansen & Siegert law firm. He claimed that because

AHAI’s Board had decided not to rescind the Four Club Restraint, “no further action on the

Reapers [sic] application was possible under the AHAI Bylaws and Rules.” Mr. Spina then

advised that “there is no basis in the AHAI Rules for [sic] Reapers to appeal to AHAI from the

January 7, 2019 board decision … the January 7 AHAI Board decision is final.” Mr. Spina’s letter

then warned that “Any further efforts by [sic] Reapers would be subject to the USAH ‘Dispute

Resolution Procedure,’ including specifically Article 10(G).”

       101.    Mr. Spina’s reference to USAH Bylaw Article 10 was disingenuous. Article 10

governs dispute resolution, discipline, and arbitration. Bylaw 10(G) purports to require mandatory

arbitration for some types of disputes between USAH members and USAH affiliates, and in

conjunction with Bylaw 10(A)(3)(a), purports to shift liability for “all costs and expenses.” But by

its terms, USAH Bylaw Article 10 does not bind the Reapers. The Reapers is not currently a

member of USAH, or of AHAI, and does not pay dues to either organization. The Reapers has

never agreed to be presently bound by USAH Bylaw Article 10 and has never agreed to submit

this dispute to USAH arbitration. Moreover USAH does not have original jurisdiction over state

and federal antitrust claims or the competence to resolve such claims. The USAH “arbitrators”

who would settle complex legal questions would be “present or former athletes who played the

sport of ice hockey and those who have demonstrated experience and involvement with national,

Affiliate, state, or local ice hockey organizations.” USAH Bylaw Article 10(G)(7). USAH Bylaw

Article 10 has no relevance to these proceedings.



                                                29
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 30 of 43 PageID #:30



        102.    AHAI’s Board of Directors met again on February 5, 2019. On information and

belief, a non-Board member attendee at that meeting asked the Board, in sum and substance, “why

isn’t the Reapers’ application up for discussion in this meeting, and why was it never brought up

for [open] discussion?” An AHAI Board Member replied, in sum and substance, “Because Mr.

Dry hasn’t appealed our decision to AHAI or to USA Hockey.” This statement was false and

misleading. The AHAI Board concealed from its own members that its counsel advised the

Reapers that there was “no basis” for such an appeal and that “the January 7 AHAI Board decision

is final.”

   VII.      AHAI Systematically Fails to Govern the Club Defendants in Accord with its
             Rules & Regulations, and Several AHAI Board Members Have Significant
             Conflicts of Interest

        103.    In addition to the Four Club Restraint, AHAI protects the Club Defendants by

arbitrarily and capriciously declining to enforce its Rules against them, while enforcing its Rules

vigorously against others. By way of example:

        104.    AHAI Rule 19.8.1 (Government and Responsibility) mandates that all Tier I clubs

must have a Board composed of at least five individuals. But for at least three consecutive years

prior to 2016, Defendant CYA did not have a five-member Board; it had a four-member Board.

Defendant Team Illinois currently only has a four-member Board. Defendants the Mission and

the Fury currently only have three-member Boards. On information and belief, AHAI knows all

four of its Tier I clubs are or have been in violation of Rule 19.8.1, but continues to “renew” their

Tier I charters on an annual basis.

        105.    AHAI Rule 19.8.1 also mandates that all Tier I clubs must have a Board that is

“representative of the Affiliate and its programs, and fundamentally fair to all the participants

members [sic] of the Affiliate.” It further places “the burden of proving fundamental fairness” on

the club. But the CYA Board is composed entirely of members from a single family, the Ori
                                                 30
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 31 of 43 PageID #:31



family. It is neither representative nor fair to its members, as demonstrated by the chaotic state of

the club’s operations and finances and its repeated failure to respond to the needs of its players and

their families. On information and belief, AHAI knows CYA is in ongoing violation of Rule 19.8.1

in this respect, but continues to “renew” CYA’s Tier I charter on an annual basis.

       106.    AHAI Rule 19.8.1 also mandates that all Tier I clubs must have a Board that is

“composed of parents who have or have had a child in [its Tier I] program.” Prior to 2016, of

CYA’s four Board members, only two had a child in CYA’s Tier I program. Of the Mission’s

three Board Members, only one has had a child in its Tier I program. Of Team Illinois’ four Board

Members, only three have had a child in its Tier I program. On information and belief, AHAI

knows CYA, the Mission, and Team Illinois are in violation of Rule 19.8.1 in this respect, but

continues to “renew” their Tier I charters on an annual basis.

       107.    AHAI Rule 19.8.2 (Annual Meetings) requires that every club “shall hold an annual

meeting of its participants/members with reasonable notice of such meeting given.”                On

information and belief, in the last three years, CYA members have not been given notice of any

such annual meeting. On information and belief, AHAI knows CYA is in violation of Rule 19.8.2,

but continues to “renew” CYA’s Tier I charter on an annual basis.

       108.    AHAI Rule 16.4.2 (Limitation) requires that “no person shall be an Officer,

Director, Hockey Director, Coach, Coaching Director, Manager, etc. of a Tier I Organization and

hold any of the above positions in an [sic] Tier II Organization.” But for the last three years,

Jamison (“Jamie”) Ori has been a coach for the Tier II Chicago Bulldogs Youth Hockey Club. He

has simultaneously been an officer of CYA (Tier I), filling the paid position of Vice President. He

has simultaneously been employed by Rosebrook Pools, an Ori family business that receives

considerable sums of money annually from CYA. On information and belief, AHAI knows CYA



                                                 31
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 32 of 43 PageID #:32



is in violation of Rule 16.4.2, but continues to “renew” CYA’s Tier I charter on an annual basis.

       109.    AHAI Rules 16.6.3 (Tier I Minimum Requirements) and 16.6.3.5 mandate that to

possess a Tier I charter, clubs must annually provide “Financial and Historical information

demonstrating that the Tier I Organization is financially solvent and stable with the ability to

finance the next season.” In 2015, the Mission was sued for defaulting on bonds it used to finance

its 2011 acquisition of the Seven Bridges Ice Arena in southwest suburban Woodridge. In the

years running up to that lawsuit, the club operated at a deficit. The Mission had revenue of $3.1

million and expenses of $4.2 million in the year ended June 30, 2013, according to a tax return

filed with the Internal Revenue Service. On information and belief, AHAI knew the Mission was

in violation of Rules 16.6.3 and 16.6.3.5, but “renewed” its Tier I charter regardless.

       110.    Several AHAI Directors had, and still have, conflicts of interest on a range of issues

affecting the number and composition of Tier I clubs in Illinois.

       111.    For example, Gino Cavallini is presently a director and officer of the Mission and

is simultaneously an AHAI Board member. The Mission’s Internal Revenue Service Form 990

federal income tax return reveals that he personally received almost $138,000 in reportable

compensation from the Mission in 2016. On information and belief, this compensation was only

for Cavallini’s Board responsibilities.     On information and belief, he received additional

compensation from the Mission, ostensibly for coaching and other duties. Despite Cavallini’s

obvious conflicts, on information and belief, AHAI allowed him to openly lobby AHAI Board

members, on and off of the Tier I Committee, to maintain the Four Club Restraint and to prevent

the Reapers from obtaining a Tier I charter.

       112.    Joe Ori is presently a director and officer of CYA and is a former member of

AHAI’s Tier I Committee. CYA’s Internal Revenue Service Form 990 federal income tax return



                                                 32
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 33 of 43 PageID #:33



for 2016 reveals that no less than five members of the Ori family are Board Members and/or

officers of CYA. As noted, supra, Rule 19.8.1 mandates that a Tier I club’s Board must be

representative and fundamentally fair to its members. On information and belief, AHAI chooses

to allow this one-sided arrangement even though it constitutes a violation of Rule 19.8.1, but

continues to “renew” CYA’s Tier I charter on an annual basis.

       113.    Jason Ori is Joe Ori’s son. Jason Ori is currently the President of CYA and a current

member of AHAI’s Tier I Committee. The Ori family has a personal financial stake in CYA,

which was co-founded by Joe Ori in 1982. CYA’s Internal Revenue Service Form 990 federal

income tax return reveals that Jason Ori personally received $96,000 in reportable compensation

from CYA in 2016. CYA’s Form 990s from recent years reveal that CYA has paid tens of

thousands of dollars to its Board members and/or officers for services vaguely described as

“administrative/coaching” services and “allowance for use of a personal car.” In addition, CYA’s

2016 Form 990 reveals that CYA paid over $83,000 to Rosebrook Pools, Inc., a pool construction

and maintenance business owned by the Ori family that employs at least four other CYA directors.

These funds were ostensibly for bookkeeping services, even though Joe Ori purportedly serves the

role of Treasurer of the organization and Ori claims to devote 60 hours per week to this role. On

information and belief, AHAI knows the leaders of CYA and other Tier I clubs routinely engage

in self-dealing, but AHAI continues to “renew” their Tier I charters on an annual basis.

       114.    On information and belief, discovery in this matter will likely reveal many

additional instances of rule violations, arbitrary and capricious rule enforcement, self-dealing, and

conflicts of interest that AHAI and the Club Defendants have thus far concealed from public view.

On information and belief, discovery will also reveal significant unnecessary costs and fees that

the Club Defendants have imposed on teams and players that would not be charged by the Reapers.



                                                 33
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 34 of 43 PageID #:34



  VIII.       AHAI and the Club Defendants Ensure that Price of Participation in Existing Tier
              I Clubs in the State of Illinois Is Artificially Inflated

        115.     AHAI is required to follow the bylaws and rules that it has set to govern its own

behavior. Among the bylaws that AHAI has committed itself to is the following: AHAI is required

to “encourage registration of all teams at all levels of play,” By-Laws, art. III, § 3, and to “[make

hockey] available to more people in all levels of competition at the lowest possible cost.” By-

Laws, art. III, § 1.

        116.     But AHAI’s artificial restrictions on the supply of new Tier I clubs and other anti-

competitive restrictions on the supply of new Tier I clubs and protection of existing Tier I clubs

have artificially inflated the price of play. The “all-in” price (meaning all out-of-pocket costs a

young athlete or his or her family must pay to participate in a given season, inclusive of all league

fees, State tournament fees, coaching fees, ice fees, training fees, goalie training, fundraising fees,

equipment purchases, etc.) that the Reapers would charge would be materially less than the prices

charged by the Club Defendants—by at least 25 percent.

        117.     Additionally, the same “all-in” prices charged by the Club Defendants are

substantially higher than the prices charged by Tier I amateur youth hockey clubs in comparable

markets, including comparable Tier I clubs across the country where competition is not artificially

restricted.

    IX.       Injuries to Competition in the Relevant Market and to the Reapers Resulting from
              Defendants’ Actions

        118.     AHAI, individually and in collusion with the Club Defendants, misused its

monopoly power to injure competition in the Relevant Market, and to injure the Reapers and the

athletes the Reapers wish to serve.

        119.     AHAI’s and the Club Defendants’ conduct has caused and will continue to cause

harm to competition in the Relevant Market in a variety of ways, including, but not limited to the

                                                  34
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 35 of 43 PageID #:35



following: Defendants’ conduct has cut off a large geographic area, the North Shore area of

suburban Chicago, from having ready access to any Tier I clubs. Also, currently youth hockey

families and players in Illinois must pay prices for Tier I youth hockey programming that are

artificially and substantially higher than what they would have to pay if those families and players

had the ability to obtain competitive services through the Reapers. In addition, the supply of youth

hockey programming services is lower than it would be if AHAI rescinded the Four Club Restraint

and granted a fifth Tier I charter to the Reapers.           Moreover, player choices in terms of

organizational reputation, team culture, coaching preferences, and the like, are artificially limited.

        120.    AHAI and the Club Defendants have similarly injured the Reapers in a variety of

ways, including, but not limited to the following: (i) precluding the Reapers from entry in the Tier

1 amateur hockey market; (ii) preventing the Reapers from conducting training and tryouts in

preparation for the 2019-2020 season, which begins in September 2019; and (iii) causing the

Reapers to incur significant time and expense to prepare an application and present a proposal that

it had no intention of granting.

                                         COUNT I
      (Violation of the Sherman Act, 15 U.S.C. § 1 – Conspiracy in Restraint of Trade)
                                 (Against All Defendants)

        121.    The Reapers incorporate the previous allegations set forth in paragraphs 1 to 120.

        122.    The unlawful conduct alleged herein directly involves and substantially affects

interstate trade and commerce. Among other things, Illinois Tier I clubs compete both within the

State of Illinois and in other U.S. states, as well as internationally.

        123.    The conduct of AHAI and the Club Defendants to implement and enforce the Four

Club Restraint constitutes a contract, combination, and /or conspiracy resulting in an unreasonable

restraint of trade or commerce in violation of 15 U.S.C. § 1.

        124.    The conduct of AHAI and the Club Defendants has reduced competition among
                                                   35
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 36 of 43 PageID #:36



Tier I amateur youth hockey in Illinois by: (i) artificially limiting the number of Tier I charters

available by virtue of the Four Club Restraint; (ii) refusing to rescind the Four Club Restraint; and

(iii) preventing new, legitimate, and qualified clubs from entering Tier I via the issuance of a new

charter.

       125.    The Defendants’ conduct has caused and will continue to cause harm to competition

in the Relevant Market and to the business and property of the Reapers in violation of Section 1

of the Sherman Act, 15 U.S.C. § 1. Such harms are of the type the antitrust laws were designed to

prevent, and such harms flow from Defendants’ unlawful conduct.

       WHEREFORE, the Reapers respectfully request:

       A.      Judgment in favor of the Reapers and against Defendants for preliminary and

permanent injunctive relief directing Defendants that AHAI shall not enforce the Four Club

Restraint, and that AHAI shall rescind the Four Club Restraint;

       B.      Judgment in favor of the Reapers and against the AHAI for preliminary and

permanent injunctive relief directing AHAI that it shall grant the Reapers a charter to sponsor a

Tier I team;

       C.      In the event the Court declines to order AHAI to rescind the Four Club Restraint,

the Reapers ask the Court, in the alternative, to order AHAI to adopt and implement an objectively

fair, unbiased, and transparent process for annually weighing the relative merits of each club’s

application and determining the four clubs that will receive a charter each year;

       D.      Reasonable attorneys’ fees and costs incurred in having to prosecute this matter,

pursuant to 15 U.S.C. § 15; and

       E.      Any other relief to which the Reapers are entitled.

                                       COUNT II
   (Violation of the Sherman Act, 15 U.S.C. § 2 – Monopolization and Anti-Competitive

                                                 36
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 37 of 43 PageID #:37



                                 Conduct in Furtherance Thereof)
                                        (Against AHAI)

        126.    The Reapers incorporate the previous allegations set forth in paragraphs 1 to 120.

        127.    The unlawful conduct alleged herein directly involves and substantially affects

interstate trade and commerce. Among other things, Illinois Tier I clubs compete both within the

State of Illinois and in other U.S. states, as well as internationally.

        128.    The conduct of AHAI to implement and enforce the Four Club Restraint is being

undertaken to monopolize or maintain the monopoly over the Relevant Market in violation of 15

U.S.C § 2.

        129.    For the purpose of maintaining its monopoly power, AHAI committed numerous

acts, including but not limited to: (i) artificially limiting the number of Tier I charters available by

virtue of the Four Club Restraint; (ii) refusing to rescind the Four Club Restraint; (iii) preventing

new, legitimate, and qualified clubs from entering Tier I via the issuance of a new charter; and (iv)

depriving consumers of the benefits of competition among Tier I amateur youth hockey clubs.

        130.    AHAI’s conduct has caused and will continue to cause harm to competition in the

Relevant Market and to the business and property of the Reapers. Such harms are of the type the

antitrust laws were designed to prevent, and such harms flow from Defendants’ unlawful conduct.

        131.    Unless this Court intervenes, there is a dangerous probability that AHAI’s attempt

at monopolization and anti-competitive conduct will succeed.

        WHEREFORE, the Reapers respectfully request:

        A.      Judgment in favor of the Reapers and against AHAI for preliminary and permanent

injunctive relief directing AHAI that it shall not enforce the Four Club Restraint, and that AHAI

shall rescind the Four Club Restraint;

        B.      Judgment in favor of the Reapers and against AHAI for preliminary and permanent


                                                   37
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 38 of 43 PageID #:38



injunctive relief directing AHAI that it shall grant the Reapers a charter to sponsor a Tier I club;

       C.      In the event the Court declines to order AHAI to rescind the Four Club Restraint,

the Reapers ask the Court, in the alternative, to order AHAI to adopt and implement an objectively

fair, unbiased, and transparent process for annually weighing the relative merits of each club’s

application and determining the four clubs that will receive a charter each year;

       D.      Reasonable attorneys’ fees and costs incurred in having to prosecute this matter,

pursuant to 15 U.S.C. § 15; and

       E.      Any other relief to which the Reapers are entitled.

                                        COUNT III
(Violation of the Illinois Consumer Fraud Act and Uniform Deceptive Trade Practices Act,
                                 815 ILCS §§ 505/1, et seq.)
                                  (Against All Defendants)

       132.    The Reapers incorporate the previous allegations set forth in paragraphs 1 to 120.

       133.    The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”), 815

ILCS §§ 505/1, et seq., protects both consumers and competitors from unfair methods of

competition and other unfair or deceptive business practices in the conduct of any trade or

commerce.

       134.    The Reapers are “consumers” of AHAI’s products or services for purposes of

section 505/1(e) of the ICFA. The Reapers are also “businessmen” (i.e., competitors) with respect

to the Club Defendants for purposes of the ICFA.

       135.    Defendants are “persons” for purposes of Section 505/1(c) of the ICFA, and are

engaged in “trade or commerce” for purposes of Section 505/1(f) of the ICFA. The ICFA applies

to Defendants’ actions and conduct as described herein because it protects consumers and

competitors, like the Reapers, from unfair or deceptive conduct by persons engaged in trade or

commerce, like the Defendants.


                                                 38
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 39 of 43 PageID #:39



       136.    Under the ICFA, conduct is unfair if it (1) offends public policy; (2) is immoral,

unethical, oppressive, or unscrupulous; or (3) causes substantial injury to consumers.

       137.    AHAI’s conduct, in collusion with the Club Defendants, is unfair within the

meaning of the ICFA (i) because it offends Illinois’ public policy against unreasonable restraints

on trade; (ii) because it involves ongoing violations and abuses of the Illinois Revenue Code’s tax

exemptions for legitimate nonprofit and charitable organizations; (iii) because it is otherwise

immoral, unethical, oppressive and unscrupulous, and (iv) because it caused substantial injury to

consumers who purchased its goods and/or services.

       138.    Defendants’ conduct is willful and wanton.

       139.    Defendants’ conduct caused substantial injury to consumers by (i) artificially

limiting the number of Tier I charters available by virtue of the Four Club Restraint; (ii) refusing

to rescind the Four Club Restraint; (iii) preventing new, legitimate, and qualified clubs from

entering Tier I via the issuance of a new charter; (iv) preventing new, legitimate and qualified

clubs from competing equally with the Club Defendants for one of the four charters AHAI is

currently authorized to issue; and (v) depriving consumers of the benefits of competition among

Tier I amateur youth hockey clubs.

       140.    Defendants’ conduct similarly caused substantial injury to the Reapers by: (i)

precluding the Reapers from entry in the Tier 1 amateur hockey market; (ii) preventing the Reapers

from conducting training and tryouts in preparation for the 2019-2020 season, which begins in

September 2019; and (iii) causing the Reapers to incur significant time and expense to prepare an

application and present a proposal that it had no intention of granting.

       141.    The injury to consumers and to the Reapers caused by Defendant’s conduct is not

outweighed by any countervailing benefits to consumers or competition, and the injury is one that



                                                 39
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 40 of 43 PageID #:40



consumers or the Reapers could not have reasonably avoided because AHAI possesses monopoly

power over amateur hockey in Illinois, virtually every organized amateur hockey club in Illinois

is a member of AHAI, and for players eight years of age and older (who the Reapers intend to

serve), there is no alternate amateur hockey association in Illinois.

       142.      Defendants’ unfair practices occurred during the marketing and sale of their goods

and/or services, and therefore occurred in the course of trade and commerce.

       WHEREFORE, the Reapers respectfully request:

       A.        An Order in favor of the Reapers and against AHAI for declaratory relief, pursuant

to 735 ILCS 5/2-701, finding that the Four Club Restraint violates the Illinois Consumer Fraud

Act and Uniform Deceptive Trade Practices Act, 815 ILCS §§ 505/1, et seq., and is otherwise

unenforceable;

       B.        An Order in favor of the Reapers and against AHAI for declaratory relief, pursuant

to 735 ILCS 5/2-701, finding that the Four Club Restraint is contrary to USAH’s mission, bylaws

and rules, violates AHAI’s mission, bylaws, and rules, constitutes arbitrary and capricious conduct

and an abuse of discretion, and is otherwise unenforceable;

       C.        An Order in favor of the Reapers and against the Club Defendants for declaratory

relief, pursuant to 735 ILCS 5/2-701, finding that (i) they must not be directly or indirectly

involved in in deciding issues relating to the number of Tier I charters AHAI should issue or which

clubs should be awarded those charters; and (ii) any actions taken by the Tier I Committee and/or

AHAI involving issues relating to the number of Tier I charters AHAI should issue and which

clubs should be awarded those charters, with input from the Club Defendants are void; and

       D.        Reasonable attorneys’ fees and costs incurred in having to prosecute this matter,

pursuant to 815 ILCS 505/10a;



                                                 40
     Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 41 of 43 PageID #:41



          E.     Punitive damages in an amount to be determined at trial; and

          F.     Any other relief to which the Reapers are entitled.

                                           COUNT IV
                                 (Request for Declaratory Relief)
                                    (Against All Defendants)

          143.   The Reapers incorporate the previous allegations set forth in paragraphs 1 to 120.

          144.   AHAI’s conduct, in collusion with the Club Defendants, entitles the Reapers to

relief under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.

          145.   There is a substantial controversy between the Reapers and Defendants as to

whether AHAI can impose anti-competitive restraints on the market for amateur hockey in Illinois

through the Four Club Restraint and whether the Club Defendants can (i) cause AHAI to apply

USAH’s mission, bylaws and rules in an arbitrary and capricious manner; (ii) cause AHAI to apply

its mission, bylaws, and rules, in an arbitrary and capricious manner; and (iii) allow themselves to

be involved in deciding issues relating to the number of Tier I charters AHAI should issue and

which clubs should be awarded those charters, despite their disqualifying conflicts.

          146.   The Reapers contend that AHAI’s adoption and enforcement of the Four Club

Restraint, and AHAI’s refusal to consider the merits of the Reapers’ application for a Tier I charter,

violates Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, violates the Illinois Consumer

Fraud Act and Uniform Deceptive Trade Practices Act, 815 ILCS §§ 505/1, et seq., violates

USAH’s mission, bylaws and rules, and violates AHAI’s mission, bylaws, and rules. The Reapers

contend that AHAI and the Club Defendants cause AHAI to apply USAH’s mission, bylaws and

rules, as well as AHAI’s mission, bylaws, and rules, in an arbitrary and capricious manner.

Defendants’ conduct in this regard constitutes a separate and independent ground for declaratory

relief.

          147.   Defendants deny the Reapers’ contentions, and instead contend that the Four Club
                                                  41
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 42 of 43 PageID #:42



Restraint does not violate the Sherman Act or the Illinois Consumer Fraud and Uniform Deceptive

Trade Practices Act. Defendants further contend that their conduct does not amount to arbitrary

and capricious conduct.

       148.    As a result of the wrongful and self-serving actions by AHAI and the Club

Defendants, the Reapers have suffered irreparable injuries including, but not limited to, significant

delays, missed recruiting, hiring, training, leasing, and other opportunities, and ultimately being

barred from forming a Tier I club altogether. Without this Court’s intervention, the Reapers will

soon suffer further, irreparable injuries by being forced to miss the 2019-20 amateur hockey

season, and all of the recruiting, training and development opportunities associated with operating

during the 2019-20 season.

       149.    This substantial controversy is of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.

       WHEREFORE, the Reapers respectfully request:

       A.      An Order in favor of the Reapers and against AHAI for declaratory relief finding

that the Four Club Restraint violates Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2,

violates the Illinois Consumer Fraud Act and Uniform Deceptive Trade Practices Act, 815 ILCS

§§ 505/1, et seq., and is otherwise unenforceable;

       B.      An Order in favor of the Reapers and against AHAI for declaratory relief finding

that the Four Club Restraint is contrary to USAH’s mission, bylaws and rules, violates AHAI’s

mission, bylaws, and rules, constitutes arbitrary and capricious conduct and an abuse of discretion,

and is otherwise unenforceable;

       C.      An Order in favor of the Reapers and against AHAI for declaratory relief finding

that under proper application of USAH and AHAI rules, the Reapers are rightfully entitled to a



                                                 42
    Case: 1:19-cv-01302 Document #: 1 Filed: 02/21/19 Page 43 of 43 PageID #:43



charter to sponsor a Tier I club;

       D.      An Order in favor of the Reapers and against the Club Defendants for declaratory

relief finding that (i) they must not be directly or indirectly involved in in deciding issues relating

to the number of Tier I charters AHAI should issue or which clubs should be awarded those

charters; and (ii) any actions taken by the Tier I Committee and/or AHAI involving issues relating

to the number of Tier I charters AHAI should issue and which clubs should be awarded those

charters, with input from the Club Defendants are void; and

       D.      Any other relief to which the Reapers are entitled.

                                         JURY DEMAND

       150.    The Reapers demand trial by jury in this action.




DATED: February 21, 2019                       Respectfully submitted,

                                               ULMER & BERNE LLP


                                               By:     /s/ Shawn J. Gebhardt
                                                       Ronald S. Betman
                                                       Shawn J. Gebhardt
                                                       Ulmer & Berne LLP
                                                       500 W. Madison, Suite 3600
                                                       Chicago, IL 60661
                                                       312-658-6500 (phone)
                                                       312-658-6501 (fax)
                                                       rbetman@ulmer.com
                                                       sgebhardt@ulmer.com

                                                       Attorneys for Reapers Hockey Association




                                                  43
